DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Lee (2016/0233709) discloses a controller (111) configured to control electrical charging and discharging of a plurality of blocks of a battery (113) (Par.49) (Fig.1) including a master node (200) and a plurality of slave nodes (300_1 to 300_n) arranged in a ring-type daisy-chain configuration with the master node (200) (Fig.2); Sakai et al. (6,005,869) discloses after a master node (11a) transmits an original command (600), via a first node (Col.18, Lines 13-15) (Fig.8): receiving a copy of the original command (600) from a second node after the original command (600) has been transmitted through a plurality of slave nodes (11b-11d) (Col.18, Lines 26-33) (Figs.9-10); Jin et al. (2009/0168643) discloses sending a controller (100) receiving a copy of a second reply (151) from an addressed node, wherein the copy of the second reply (151) received by the controller (100) is duplicative of the copy of a first reply (111) received by the controller (100) (Par.10-11 and 21) (Fig.1); and de Greef et al. (2015/0104673) discloses a battery management system (Fig.1B) comprising: a master node (150) and a plurality of slave nodes (160-180)  

“causing, by a controller of a battery management system, a master node of an inter-block communication network to transmit, via a first node from a plurality of slave nodes of the inter- block communication network, an original command to an addressed node from the plurality of slave nodes; after causing the master node to transmit the original command: receiving a copy of the original command from a second node after the original command has been transmitted through the plurality of slave nodes”, as recited in independent claim 1 in combination with all other elements recited on the claim. Claims 2-9 are dependent on claim 1 and allowable for the same reasons.

“a controller configured to control electrical charging and discharging of a plurality of blocks of a battery; and an inter-block communication network including: a master node and a plurality of slave nodes arranged in a ring-type daisy-chain configuration with the master node…wherein the controller is configured to control the inter-block communication network by: causing the master node to transmit an original command via the first node to an addressed node from the plurality of slave nodes; and after causing the master node to transmit the original command: receiving, by the master node, a copy of the original command from the second node after the original command has been transmitted through the plurality of slave nodes”, as recited in independent claim 10 

“A battery management system comprising: a controller configured to control electrical charging and discharging of a plurality of blocks of a battery; and an inter-block communication network including: a master node and a plurality of slave nodes arranged in a ring-type daisy-chain configuration with the master node, wherein the controller is configured to cause the master node to transmit an original command to an addressed node via an initial node; … wherein the master node is configured to receive a copy of the original command from the last node after the original command has been transmitted through the plurality of slave nodes”, as recited in independent claim 17 in combination with all other elements recited on the claim. Claims 18-21 are dependent on claim 17 and allowable for the same reasons.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                  
 Conclusion                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 15, 2021